PER CURIAM:
Todd M. Jack appeals the district court’s order dismissing this action on the grounds of Eleventh Amendment and judicial immunity. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Jack v. West Virginia, No. 2:10-cv-00063-JPB-JSK, 2011 WL 318753 (N.D.W.Va. Jan. 28, 2011). We deny the motions to seal the informal brief and for preparation of a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.